             Case MDL No. 2997 Document 42-1 Filed 03/23/21 Page 1 of 1




                             BEFORE THE UNITED STATES
                    JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE:
BABY FOOD MARKETING, SALES                              MDL No. 2997
PRACTICES AND PRODUCTION LIABILITY
LITIGATION

                                    CERTIFICATE OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel

on Multidistrict Litigation, I caused the Notice of Appearance to be filed with the Court’s CM/ECF

system, which sends a service copy to all registered parties in the action at their associated email

addresses.

       Further, true and correct copies of the above will be served by first-class mail on the following

defendants:

       North Castle Partners
       183 East Putnam Avenue
       Greenwich, CT 06830

       Walmart, Inc.
       702 S.W. 8th St
       Bentonville, AR 72716


 Dated: March 23, 2021                                Respectfully submitted,

                                                      /s/ Douglas J. McNamara
                                                      Douglas J. McNamara
                                                      COHEN MILSTEIN SELLERS & TOLL
                                                      PLLC
                                                      1100 New York Ave. NW
                                                      East Tower, 5th Floor
                                                      Washington, DC 20005
                                                      Telephone: (202) 408-4600
                                                      Facsimile: (202) 408-4699
                                                      Email: dmcnamara@cohenmilstein.com

                                                      Attorney for Plaintiff Lori-Anne Albano




                                                  1
